Wright, J.
By the practice act of 1824, (22 O. L. 63) officers prosecuting for penalties, are exonerated from liability for costs. The same provision is in the practice act of 1831, sect. 61; 29 O. L. 69. The judgment for costs, therefore, is erroneous, and this Court so decided in Bittle v. Play, 5 O. R. 270. The defendant had a right to a judgment to bar a future recovery, but he could not legally recover costs.
The judgment is reversed as to costs, and affirmed as to the residue. The costs in error, under our statute, providing for .such cases, must be equally divided between the parties; 29 O. L. 78.